Order and judgment (one paper) of the Supreme Court, New York County (Jacqueline Silbermann, J.), entered April 20, 1989, which inter alia, granted plaintiff a divorce on *385the ground of abandonment and awarded $160 per week in child support, is unanimously affirmed, without costs.
In view of the financial circumstances of the respective parties, together with all the other circumstances of the case, the trial court did not abuse its discretion in denying plaintiff-wife’s request for an award of legal fees. (See, DeCabrera v Cabrera-Rosete, 70 NY2d 879.)
Further, the award of child support in the amount of $80 per child per week plus medical and life insurance until their emancipation was a sound exercise of discretion based upon a consideration of all the factors set forth in Domestic Relations Law § 236 (B) (7), including the court’s finding that defendant was capable of earning $30,000 to $35,000 per year. Concur— Milonas, J. P., Ellerin, Wallach, Kassal and Smith, JJ.